Citation Nr: 1420639	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-43 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In a July 2013 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion for Remand (JMR) on the issue of TDIU.  The Court remanded the case to the Board, directing the Board to comply with the directives therein.

A review of the VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required


REMAND

The JMR argues that the Board's July 2013 decision relied on an inadequate medical opinion.  The JMR indicates that the November 2010 VA medical opinion was inadequate because it was "unclear" from the examination report if the examiner considered the service-connected lumbar spine disability's impact on the Veteran's employment in view of the examiner's stated belief that the Veteran's spine problems are caused by the aging process.  Therefore, the JMR dictates that the Board remand for the VA medical opinion for clarification.

When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2013).  

Accordingly, the claim is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a new VA examination and medical opinion on employability.  The examiner should clarify for the record whether the Veteran is currently, or was at anytime during the course of the appeal (i.e., since July 2008), unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to include his service-connected spine and psychiatric disabilities. 

Furthermore, the examiner is reminded that the standard for entitlement to a total disability rating based on individual unemployability is not whether the Veteran can perform some types of work with his service-connected disabilities, the appropriate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he veteran can find employment-nonservice-connected disabilities and advanced age may not be considered.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

2.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.

3.  The AOJ should then adjudicate the claim for TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


